   Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 1 of 17 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 MICHAEL J SULTAN,

                Plaintiff,
                                                  Case No.:
        v.

 ESSENDANT INC., RICHARD D.
 PHILLIPS, CHARLES K. CROVITZ,                    JURY TRIAL DEMANDED
 DENNIS J. MARTIN, SUSAN J. RILEY,
 ALEXANDER M. SCHMELKIN,
 STUART A. TAYLOR, II, PAUL S.
 WILLIAMS, and ALEX D. ZOGHLIN

                Defendants.

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff Michael J Sultan (“Plaintiff”), by his undersigned attorneys, alleges upon

information and belief, except for his own acts, which are alleged on knowledge, as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this action against Essendant Inc. (“Essendant” or the

“Company”) and Essendant’s Board of Directors (collectively, the “Board” or the “Individual

Defendants,” as further defined below) for violations of Section 14(e) and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(e) and 78t(a).                   Specifically,

Defendants solicit the tendering of stockholder shares in connection with the proposed

acquisition of the Company by Staples, Inc. (“Staples”), through its direct wholly owned

subsidiary Egg Merger Sub Inc. (“Purchaser”), through a recommendation statement filed with

the U.S. Securities and Exchange Commission (the “SEC”), that omits material facts necessary

to make the statements therein not false or misleading.          Stockholders need this material

information to decide whether to tender their shares or pursue their appraisal rights.



                                                 1
   Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 2 of 17 PageID #: 2



       2.      On September 14, 2018, the Company announced that it had entered into a

definitive agreement (the “Merger Agreement”), by which Staples would commence a tender

offer (the “Tender Offer”) to acquire all of the outstanding shares of Essendant common stock

for $12.80 in cash per share of Essendant’s common stock (the “Merger Consideration”), in a

transaction valued at approximately $1 billion (the “Proposed Transaction”). The Tender Offer,

commenced on September 24, 2018, and is set to expire at one minute after at 11:59 p.m.,

Eastern Time, on October 22, 2018.

       3.      In connection with the commencement of the Tender Offer, on September 24,

2018, the Company filed a Recommendation Statement on Schedule 14D-9 (the

“Recommendation Statement”) with the SEC. The Recommendation Statement is materially

deficient and misleading because, inter alia, it omits to disclose material information concerning:

(i) the valuation analyses performed by the Company’s financial advisor, Citigroup Global

Markets Inc. (“Citi”), in support of its fairness opinion; and (ii) conflicts of interest involving

Citi. Without this material information, the Company’s stockholders will be forced to decide

whether or not to tender their shares based upon materially incomplete and misleading

information. The failure to adequately disclose such material information constitutes a violation

of §§ 14(e) and 20(a) of the Exchange Act.

       4.      For these reasons and as set forth in detail herein, the Individual Defendants have

violated federal securities laws. Accordingly, Plaintiff seeks to enjoin the Proposed Transaction

or, in the event the Proposed Transaction is consummated, recover damages resulting from the

Individual Defendants’ violations of these laws. Judicial intervention is warranted here to rectify

existing and future irreparable harm to the Company’s stockholders.




                                                2
   Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 3 of 17 PageID #: 3



                                 JURISDICTION AND VENUE

        5.     The claims asserted herein arise under §§ 14(e) and 20(a) of the Exchange Act, 15

U.S.C. § 78aa. The Court has subject matter jurisdiction pursuant to § 27 of the Exchange Act,

15 U.S.C. §78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

        6.     The Court has personal jurisdiction over each of the Defendants because each

conducts business in and maintains operations in this District or is an individual who either is

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction by this Court permissible under traditional

notions of fair play and substantial justice.

        7.     Venue is proper in this District under § 27 of the Exchange Act, 15 U.S.C. §78aa,

as well as pursuant to 28 U.S.C. § 1391, because Essendant is incorporated in this District, and

Defendants have received substantial compensation by doing business in this District via

Essendant.

                                                PARTIES

        8.     Plaintiff is, and has been at all relevant times, the owner of shares of Essendant

common stock.

        9.     Defendant Richard D. Phillips (“Phillips”) has been the President, Chief

Executive Officer (“CEO”) and a director of Essendant since 2017.

        10.    Defendant Charles K. Crovitz (“Crovitz”) is Chairman of the Board and has been

a director of the Company since 2005.

        11.    Defendant Dennis J. Martin (“Martin”) has been a director of the Company since

2016.

        12.    Defendant Susan J. Riley (“Riley”) has been a director of the Company since

2012.


                                                   3
   Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 4 of 17 PageID #: 4



       13.     Defendant Alexander M. Schmelkin (“Schmelkin”) has been a director of the

Company since 2012.

       14.     Defendant Stuart A. Taylor, II (“Taylor”) has been a director of the Company

since 2011.

       15.     Defendant Paul S. Williams (“Williams”) has been a director of the Company

since 2014.

       16.     Defendant Alex D. Zoghlin (“Zoghlin”) has been a director of the Company since

2008 and previously served as a Company director from November 2000 to May 2006.

       17.     Defendants Phillips, Crovitz, Martin, Riley, Schmelkin, Taylor, Williams, and

Zoghlin are collectively referred to herein as the “Board” or the “Individual Defendants.”

       18.     Defendant Essendant is a corporation organized and existing under the laws of the

State of Delaware. The Company maintains its principal executive offices at One Parkway

North Blvd, Deerfield, IL 60015. Essendant’s common stock is traded on the NASDAQ under

the ticker symbol “ESND.” Defendant Essendant and the Individual Defendants are referred to

herein as the “Defendants.”

                        FURTHER SUBSTANTIVE ALLEGATIONS

Company Background

       19.     On April 12, 2018, Essendant and Genuine Parts Company (“GPC”) issued a joint

press release announcing that they had entered into a definitive agreement (the “GPC Merger

Agreement”) to combine Essendant and GPC’s office products subsidiary, S.P. Richards

Company (the “SPR Business”) (the “SPR Acquisition”). Following the issuance of the press

release, on April 17, 2018, Staples submitted an indication of interest to acquire 100% of the

Company’s equity for $11.50 per share.




                                                4
    Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 5 of 17 PageID #: 5



       20.     While the Board initially viewed Staples proposal as unlikely to lead to a superior

proposal, Staples was undeterred. Later that month, on           April 29, 2018, Staples sent the

Company a letter requesting the Company engage with Staples and indicating that Staples

believe that it would be able to “identify incremental opportunities which should enable [Staples]

to increase [its] all-cash offer significantly in excess of $11.50 per share.” Shortly thereafter, the

Board determined that this second proposal was likely to lead to a Superior Proposal, and the

parties proceeded to execute a confidentiality agreement and engage in negotiations.

       21.     These negotiations proceeded into the Fall of 2018, and on September 4, 2018,

Staples, which owned approximately 11% of the Company’s outstanding shares, filed materials

with the SEC indicating its intent to solicit proxies in opposition to the SPR Acquisition-related

stockholder proposals at the Company’s upcoming October 5, 2018 stockholder meeting. Shortly

thereafter, on September 8, 2018, Staples communicated that it was willing to agree to a $12.80

per share price, subject to resolving a number of outstanding terms relating to the merger

agreement.

       22.     Staples revised proposal was presented to the Board on September 9, 2018. The

Board reacted favorably to Staples’ revised offer and determined that the $12.80 per share

Staples offer was a “Superior Proposal” under the GPC Merger Agreement. Accordingly, on

September 10, 2018, the Company notified GPC, and later that same day GPC, which had

previously indicated its belief that a Staples acquisition of the Company for $12.80 per share

would not be superior to a merger with the SPR Business, issued a press release announcing it

would not be making any counter-proposals. 1



1 GPC wasn’t alone in this belief. In fact, on September 13, 2018, the Company’s largest shareholder
Pzena Investment Management (“Pzena”) issued a press release stating it did not intend to support the
Proposed Transaction. Pzena continues to hold this belief as evidenced by the Company’s filing of a


                                                  5
   Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 6 of 17 PageID #: 6



       23.     Three days later, the Board met to consider whether to terminate the GPC Merger

Agreement and accept Staples’ revised proposal. Following a presentation by Citi, the Board

determined Staples’ $12.80 per share proposal was a “Superior Proposal” under the GPC Merger

Agreement and that terminating the GPC Merger Agreement and entering into the Merger

Agreement with Staples were in the best interests of the Company and its stockholders. Citi then

presented its fairness opinion that the $12.80 per Share cash consideration to be received in the

Offer and the Merger, taken together as an integrated transaction, by the holders of Company

Common Stock (other than Staples, Parent, Purchaser, Sycamore Partners and their respective

affiliates) was fair, from a financial point of view, to such holders.

       24.     On September 14, 2018, the Company delivered notice to GPC terminating the

GPC Merger Agreement and delivered its signed signature page to the Merger Agreement to

Staples, and the Merger Agreement became effective. Staples paid to GPC the $12 million

termination fee due under the GPC Merger Agreement, and the Company and Staples jointly

announced that they had entered into the Merger Agreement.

The Proposed Transaction

       25.     In a press release dated September 14, 2018, the Company announced that it had

entered into a Merger Agreement with Staples pursuant to which Staples will commence a

Tender Offer to acquire all of the outstanding shares of Essendant.

       26.     The press release states in pertinent part:

       FRAMINGHAM, Mass. & DEERFIELD, Ill., – September 14, 2018 – Staples,
       Inc. and Essendant Inc. (NASDAQ: ESND) today announced that they have
       entered into a definitive agreement under which an affiliate of Staples, the world’s
       largest office solutions provider, will acquire all of the outstanding shares of
       Essendant common stock for $12.80 per share in cash, or a transaction value of
       $996 million including net debt.

Schedule 14D-9 with the SEC, recommending that Essendant stockholders not tender their shares in
connection with the Tender Offer.


                                                  6
Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 7 of 17 PageID #: 7




   The transaction follows the determination by Essendant’s Board of Directors,
   after consultation with Essendant’s legal and financial advisors, that the Staples
   proposal constituted a “Superior Proposal” as defined in Essendant’s previously
   announced merger agreement to combine with Genuine Parts Company’s (NYSE:
   GPC) (“GPC”) S.P. Richards business (the “S.P. Richards agreement”).
   Consistent with that determination, and following the expiration of the three-
   day waiting period during which GPC did not propose any amendments to the
   S.P. Richards agreement, Essendant terminated that agreement. In connection
   with the termination, GPC is entitled to a $12 million break-up fee, which Staples
   is paying as part of its agreement with Essendant.

   “We are excited about the opportunity to move forward with this agreement, and
   to work with the Essendant team to complete the partnership of these two great
   companies, which will ultimately deliver significant value to independent resellers
   and end customers across the U.S.,” Staples said.

   “After carefully evaluating Staples’ revised offer, including taking into account
   the extended regulatory process and risks associated with the S.P. Richards
   transaction and the continued challenges presented by the rapidly changing
   industry dynamics on our ability to realize value in combination with S.P.
   Richards, we are confident that the Staples transaction is in the best interest of
   Essendant shareholders,” said Charles Crovitz, Chairman of Essendant. “While
   our agreement to merge with S.P. Richards presented an attractive opportunity,
   we believe the Staples transaction provides superior and immediate value to our
   shareholders.”

   Ric Phillips, President and Chief Executive Officer of Essendant added, “We
   believe combining with Staples provides a tremendous opportunity to enhance our
   resources and ability to serve customers, while delivering compelling and certain
   value to shareholders. I want to thank all our associates for their continued
   commitment and dedication as we have navigated this process over the past
   several months.”

   Transaction Terms

   The $12.80 per share purchase price reflects a 51% premium to Essendant’s share
   price on April 11, 2018, the day before the company announced plans to merge
   with GPC’s S.P. Richards business, and a 10.3x multiple of last-twelve-months
   Adjusted EBITDA.

   The transaction will be implemented through a cash tender offer at $12.80 per
   share. The transaction is conditioned upon, among other things, the number of
   Essendant shares included in the tender offer, together with the 11.15% of
   Essendant’s outstanding common shares currently owned by Staples and its
   affiliates, representing more than 50% of Essendant’s outstanding common



                                           7
   Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 8 of 17 PageID #: 8



       shares, expiration of all applicable waiting periods under the Hart-Scott-Rodino
       (HSR) Antitrust Improvements Act of 1976, and other customary closing
       conditions. If the tender offer is consummated, the tender offer will be followed
       by a merger in which any shares of Essendant common stock not purchased in the
       offer will be converted into the right to receive the same $12.80 per share in cash.
       The transaction is not subject to a financing condition and is expected to close in
       the fourth quarter.

The Recommendation Statement Misleads ESSENDANT Stockholders by Omitting
Material Information

       27.    As noted previously, on September 24, 2018, the Company filed the

Recommendation Statement with the SEC in support of the Tender Offer commenced by Staples.

As alleged below and elsewhere herein, the Recommendation Statement contains material

misrepresentations and omissions of fact that must be cured to allow Essendant stockholders to

make an informed decision with regarding tendering their shares.

       28.    Designed to convince shareholders to tender their shares, the Recommendation

Statement is rendered misleading by the omission of critical information concerning: (i) the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction; and (ii) potential conflicts of interest faced by the Company’s financial advisor,

Citi, and Company insiders. This material information directly impacts the Company’s expected

future value as a standalone entity, and its omission renders the statements made materially

misleading and, if disclosed, would significantly alter the total mix of information available to

the Company’s stockholders.

       Citi’s Financial Analyses

       29.    The Recommendation Statement describes Citi’s fairness opinion and the various

valuation analyses it performed in support of its opinion, but fails to provide material

information concerning key inputs and assumptions underlying these analyses.




                                                8
   Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 9 of 17 PageID #: 9



       30.     Specifically, with respect to Citi’s Discounted Cash Flow Analysis, the

Recommendation Statement fails to disclose: (i) quantification of the inputs underlying the

discount rate range of 9.0% to 10.4%; and (ii) the basis for utilizing a perpetuity growth rate

range of 0.0% to 1.5%.

       31.     Additionally, with respect to with respect to Citi’s Selected Public Companies

Analysis and Selected Precedent Transactions Analysis, the Recommendation Statement fails to

disclose the individual multiples and financial metrics for the companies and transactions

observed by Citi in its respective analyses.

       32.     These omissions are made all the more worrisome by the absence of information

concerning the timing of when the “Management Projections” included on page 33-34 of the

Recommended Statement were prepared. As noted in the Recommendation Statement, Essendant

had management-prepared “preliminary financial projections” as of February 15, 2018, however,

the Recommendation Statement fails, to disclose when the Management Projections were

prepared, and whether they had been revised from the preliminary financial projections. This

information is material to Essendant stockholders so that they can assess whether the

Management Projections were made to support Staples’ Offer Price and make Staples’ offer look

superior in relation to the SPR Acquisition and the Company’s standalone prospects.

       33.     Based on the foregoing, Essendant public shareholders lack critical information

necessary to evaluate whether the Proposed Transaction truly maximizes shareholder value and

serves their interests. Moreover, without the key financial information and related disclosures,

Essendant public shareholders cannot gauge the accuracy and reliability of the financial analyses

performed by Citi, and whether they can reasonably rely on their respective fairness opinions.




                                                9
 Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 10 of 17 PageID #: 10



       Potential Conflicts on the Part of Citi and Company Insiders

       34.    The Recommendation Statement omits to disclose material information

concerning the conflict of interest Essendant’s financial advisor, Citi, faced as a result of its

ongoing ties to both the Company and Staples. Specifically, the Recommendation Statement

provides:

       As the Company Board was aware, Citi and its affiliates in the past have
       provided, currently are providing and in the future may provide investment
       banking, commercial banking and other similar financial services to the Company
       and its affiliates unrelated to the proposed Offer and the Merger, for which
       services Citi and its affiliates have received and expect to receive compensation,
       including, during the two-year period prior to the date of Citi’s opinion, having
       acted or acting as financial advisor to the Company in connection with the
       Company’s proposed transaction involving the SPR Business of GPC announced
       in April 2018and certain strategic advisory matters, for which financial advisory
       services Citi and its affiliates received during such two-year period aggregate fees
       of approximately $2.5 million. As the Company Board also was aware, Citi and
       its affiliates in the past have provided and in the future may provide investment
       banking, commercial banking and other similar financial services to Staples and
       its affiliates, for which services Citi and its affiliates have received and would
       expect to receive compensation, including, during the two-year period prior to the
       date of Citi’s opinion, having acted or acting as (i) joint bookrunning manager for
       certain debt offerings of Staples and (ii) as joint lead arranger for, and/or as a
       lender under, certain credit facilities of Staples and/or certain of its affiliates. As
       the Company Board further was aware, Citi and its affiliates in the past have
       provided and in the future may provide investment banking, commercial banking
       and other similar financial services to Sycamore Partners and/or its affiliates and
       portfolio companies, for which services Citi and its affiliates have received and
       would expect to receive compensation, including, during the two-year period prior
       to the date of Citi’s opinion, having acted or acting as joint book running manager
       for certain debt offerings and as joint lead arranger for, and as a lender under, a
       credit facility of Sycamore Partners in connection with Sycamore Partners’
       acquisition of Staples. For the services described above for Staples and Sycamore
       Partners, Citi and its affiliates received during the two-year period prior to the
       date of Citi’s opinion aggregate fees of approximately $5 million.

Recommendation Statement at 39-40.

       35.    The Recommendation Statement notes that Citi is “currently” providing services

to Essendant and its affiliates unrelated to the Proposed Transaction, but it only discloses fees




                                                 10
  Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 11 of 17 PageID #: 11



that Citi has received from Essendant for the two-year period prior to the date of Citi’s fairness

opinion. Accordingly, the Recommendation Statement fails to disclose how much money Citi

expects to receive going-forward in connection with its current ongoing work for Essendant and

its affiliates.

         36.      Similarly, the Recommendation Statement notes that Citi is currently “acting” as a

joint book running manager for Staples and Sycamore Partners, but it again only discloses the

fees Citi has earned from these entities during the past two-year period, and fails to disclose how

much money Citi expects to receive for the work it is currently performing going forward.

         37.      Clearly material to Essendant stockholders is the amount of fees Citi expects to

receive in the near future for its presently occurring work for both Essendant, Staples, Sycamore

Partners and their affiliates. Full disclosure of investment banker compensation and all potential

conflicts is required due to the central role played by investment banks in the evaluation,

exploration, selection, and implementation of strategic alternatives. Item 1015 of Reg M-A

plainly requires the disclosure of “any compensation received or to be received as a result of the

relationship between” a financial advisor and the subject company or its affiliates. 17 C.F.R. §

229.1015(b)(4). Where an investment bank is providing a fairness opinion that involves long-

standing clients, it may be influenced to find a transaction fair to avoid irritating management

and other corporate actors who stand to benefit from the transaction, as this will ensure future

lucrative business. Here, the current disclosures, with respect to Essendant, Staples, Sycamore

Partners and their affiliates, are misleading and must be corrected. A reasonable stockholder

would want to know the important economic motivations of Citi relating to its ongoing work and

how that motivation could rationally lead Citi to favor a deal at a less than optimal price.




                                                  11
 Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 12 of 17 PageID #: 12



       38.     Finally, the Recommendation Statement omits to disclose sufficient information

so that Essendant stockholders can properly assess the conflict of interest certain executive

officers and directors of the Company faced as a result of that fact that these individuals have

“possible ongoing roles with” Staples or its affiliates. See Recommendation Statement at 4.

Communications regarding post-transaction employment during the negotiation of the

underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders

       39.     Although the Recommendation Statement notes the existence of this conflict in

general terms, it fails to disclose precisely which of the Company’s executive officers and/or

directors have discussed and/or been offered “ongoing roles” with Staples or its affiliates after

the Proposed Transaction is consummated, and when such discussions occurred. This

information is material to the Company’s stockholders because it is necessary for them to

properly assess how this conflict of interest impacted the sales and negotiation process, and the

omission of these key details make the vague reference to such persons “possible ongoing roles”

on page 4 incomplete and misleading.

       40.     Without disclosure of the above referenced information, the Recommendation

Statement violates SEC regulations and materially misleads Essendant stockholders.

Accordingly, Plaintiff seeks, among other things, the following relief: (i) enjoinment of the

Proposed Transaction; or (ii) rescission of the Proposed Transaction in the event that it is

consummated and to recover damages resulting from Defendants’ misconduct.




                                               12
 Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 13 of 17 PageID #: 13



                                     CLAIMS FOR RELIEF

                                             COUNT I

                 Claims Against All Defendants for Violations of § 14(e) of the
                              Securities Exchange Act of 1934

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. § 78n(e).

          43.   As discussed above, Essendant filed and delivered the Recommendation

Statement to its stockholders, which defendants knew or recklessly disregarded contained

material omissions and misstatements as set forth above.

          44.   Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under

which they are made, not misleading, in connection with the tender offer commenced in

conjunction with the Proposed Transaction. Defendants knew or recklessly disregarded that the

Recommendation Statement failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

          45.   The Recommendation Statement was prepared, reviewed and/or disseminated by

defendants. It misrepresented and/or omitted material facts, in connection with the Merger as set

forth above.




                                                 13
  Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 14 of 17 PageID #: 14



       46.      In so doing, defendants made untrue statements of material facts and omitted

material facts necessary to make the statements that were made not misleading in violation of §

14(e) of the Exchange Act. By virtue of their positions within the Company and/or roles in the

process and in the preparation of the Recommendation Statement, defendants were aware of this

information and their obligation to disclose this information in the Recommendation Statement.

       47.      The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable stockholder would consider them important in

deciding whether to tender their shares or seek appraisal. In addition, a reasonable investor

would view the information identified above which has been omitted from the Recommendation

Statement as altering the “total mix” of information made available to stockholders.

       48.      Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.          Indeed, while defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

       49.      The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of their entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the expiration of the

tender offer.




                                                14
 Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 15 of 17 PageID #: 15



                                            COUNT II

                             Against the Individual Defendants for
                              Violations of § 20(a) of the 1934 Act

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants acted as controlling persons of Essendant within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as

officers and/or directors of Essendant and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Recommendation

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       52.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control and influence the particular transactions giving rise to the violations as

alleged herein, and exercised the same. The Recommendation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Recommendation Statement.

       54.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.




                                                 15
 Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 16 of 17 PageID #: 16



       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) of the 1934 Act

and Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, Plaintiff is threatened with irreparable harm.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against defendants jointly and severally, as

follows:

               (A)    declaring that the Recommendation Statement is materially false or

               misleading;

               (B)    enjoining, preliminarily and permanently, the Proposed Transaction;

               (C)    in the event that the transaction is consummated before the entry of this

               Court’s final judgment, rescinding it or awarding Plaintiff rescissory damages;

               (D)    directing that Defendants account to Plaintiff for all damages caused by

               them and account for all profits and any special benefits obtained as a result of

               their breaches of their fiduciary duties.

               (E)    awarding Plaintiff the costs of this action, including a reasonable

               allowance for the fees and expenses of Plaintiff’s attorneys and experts; and

               (F)    granting Plaintiff such further relief as the Court deems just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.




                                                 16
 Case 1:18-cv-01582-MN Document 1 Filed 10/15/18 Page 17 of 17 PageID #: 17



Dated: October 15, 2018                   O’KELLY ERNST & JOYCE, LLC

                                          /s/ Ryan M. Ernst
                                          Ryan M. Ernst (#4788)
                                          901 N. Market St., Suite 1000
                                          Wilmington, DE 19801
                                          Telephone: (302) 778-4000
                                          Facsimile: (302) 295-2873
                                          Email: rernst@oelegal.com

                                          LEVI & KORSINSKY LLP
                                          Donald J. Enright
                                          Elizabeth K. Tripodi
                                          1101 30th Street, N.W., Suite 115
                                          Washington, D.C. 20007
                                          Telephone: (202) 524-4290
                                          Facsimile: (202) 333-2121
                                          Email: denright@zlk.com
                                          etripodi@zlk.com
                                          Attorneys for Plaintiff




                                     17
